In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00097-CV
         ______________________________


 KEITH DICKEY AND SUZANN DICKEY, Appellants

                           V.

            CHARLES E. WARE, Appellee



    On Appeal from the 336th Judicial District Court
                Fannin County, Texas
                Trial Court No. 37473




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Keith Dickey and wife, Suzann Dickey, appellants in this case, have filed a motion seeking

to dismiss their appeal. Pursuant to TEX . R. APP . P. 42.1, their motion is granted.

       We dismiss the appeal.



                                               Bailey C. Moseley
                                               Justice

Date Submitted:        December 21, 2009
Date Decided:          December 22, 2009




                                                  2